DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/489,241 filed 08/27/2019 by Satoshi Hamaoka, Kojiro Tamura, Hirokazu Kotake, and Hiroki Maeda.  
Claims 40-59 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "plate-like" in claim 55 is a relative term which renders the claim indefinite.  The term "plate-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no way to determine what would qualify something as being “plate-like” as plates come in may .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 43-45, and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER (US 2014/0349147 A1) in view of MIURA (US 2014/0106187 A1).
SHAFFER teaches a stack of bipolar plates 10 (paragraph 0052) taken to be the claimed power storage module.  Figure 4 shows a bipolar battery 29 comprising the battery plate stack 10 (paragraph 0053).  There are monopolar and bipolar substrate plates 11, where adjacent to each of the bipolar substrate plates are anodes 12 and 
Vent holes 30 are drilled into the cells, a manifold 31 is adapted to cover the vent holes 30 (paragraph 0053).  A check valve 32 is disposed on the manifold 31 (paragraph 0053).  Similarly Figure 9 shows vent holes 45 for each electrochemical cell (paragraph 0055).  A valve 32 in the end plate, the valve 25 communicates with integrated channels 46, which in turn communicate with the vent holes (paragraph 0056).  However, SHAFFER does not explicitly teach the pressure adjustment valve including the base member and elastic member.  
MIURA teaches a safety valve that includes a sealing function, which maintains a valve closed state under pressure expected for normal usage, and an opening function, which opens to release the internal pressure of the battery when the internal pressure abnormally increases (paragraph 0005).  There is included a battery module that includes a container 100 having an upper opening and a resin lid body 200 (paragraph 0047).  The lid body 200 closes the upper surface opening of the battery container to seal and partition the battery containers (paragraph 0047).  The lid body 200 functions as a safety valve that manages the internal pressure of the battery containers 141 
At the time the invention was filed, one having ordinary skill in the art would have been motivated to substitute the manifold 31 and valve of SHAFFER for the safety valve of MIURA, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as SHAFFER teaches venting of the batteries, and then MIURA teaches the use of a safety valve for venting, and control of the pressure for the battery cells.  In MIURA, the valve case 210 is taken to be the claimed base member and is provided with a plurality of communication holes, the body accommodation units 211 (paragraphs 0051).  The valve bodies 230 are elastic bodies, 
With respect to claim 43.  MIURA teaches the accommodation units 211 include at least the claimed groove portions (paragraph 0052).  See Figures 4(a) and 4(b).  The bottom surface of the valve body is elastically deformed in accordance to the shape of the projection (paragraph 0065).  When the internal pressure of the battery container abnormally rises and reaches the open valve pressure of the projection and the valve body, the valve body elastically deforms and opens (paragraph 0067).  
With respect to claim 44.  MIURA teaches a distance between the second opening end and the groove portion, is shorter than a distance between the second opening end and the other second opening end adjacent to the said second opening end (see Figure 5(a)).  
With respect to claim 45.  MIURA teaches as seen in Figure 5 shows at least a circulation space in the groove portion adjacent to the valve body 230.  Gas generated in the battery container is discharged out of the battery module by passing through the valve port 213, the gap of the valve body accommodation unit 211, and the valve cover 220 (paragraph 0067).  
With respect to claims 55-56.  MIURA teaches the elastic member being the valve body 230, the top of which is taken to have a plate-like shape (see Figure 2).  The pressing member is taken to be the valve cover 220 (figure 2).  As seen in Figures 3 and 4 the pressing member 220 is configured to press the valve body 230 against the valve case 210 (Figures 2-4).  However, in this embodiment MIURA does not explicitly 
Alternatively there is a safety valve that includes a valve case 25, a valve lid 32 is engaged with an upper open end of the valve case 25 that accommodates the valve body 31 (paragraph 0003).  The valve lid 32 includes an open port 33 (paragraph 0003).  Therefore as seen in Figure 10 the valve lid 32 is taken to include at least positioning member for the valve body 31.
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the protrusions on the valve lid as positioning features as taught by MIURA in Figure 10 for the lid and valve members of the main embodiments as this is a simple combination of known prior art elements in order to achieve predictable results.
With respect to claim 57.  MIURA teaches as seen in Figures 10 and 2 the lateral surface of the base member and the surface of the pressing member are parallel to each other. 
With respect to claim 58.  MIURA teaches as seen in Figure 3 the base member and pressing members are fixed to each other, and the two overlap each other.  
With respect to claim 59.  MIURA teaches the battery container and the lid body may be made from a material such as resin or metal (paragraph 0108).  MIURA does not explicitly teach the transmissivity of the pressing member and the base member are different.  However, MIURA teaches the container and the lid may be made of metal or resin, and therefore it would be obvious to choose different materials which would inherently have different transmissivities.  

Claim 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHAFFER (US 2014/0349147 A1) in view of MIURA (US 2014/0106187 A1) in view of BATSON (US 2008/0090146 A1).
The rejection above in view of SHAFFER and MIURA is repeated here.  Neither SHAFFER nor MIURA teaches a tubular seal portion that extends in the lamination direction of the plurality of bipolar electrodes.  
BASTON teaches a bipolar electrode structure that enable lower weight and higher power capable batteries (paragraph 0011).  The bipolar battery assembly 1 includes end plates, and electrodes fastened together (paragraph 0021).  The assembly includes a polymeric sealing ring 10 (paragraph 0022) which is taken to be analogous to the claimed tubular first seal portion.  There may then further be included a flat-flanged area 16 extending beyond the support plate (paragraph 0026).  The flat-flanged area 16 can be configured as a circular stamped offset area 18 and may be configured for a pressure relieve vent 20 (paragraph 0026).  The flat-flanged area 16 is taken to be the tubular second seal portion provided outside the first seal portion in a direction intersecting the lamination direction.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to arrange the bipolar cell stack of SHAFFER as modified by MIURA to include the tubular shape with sealing rings and flanged areas of BASTON, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both SHAFFER and BASTON teaches bipolar cell stack 
With respect to claim 52.  BASTON teaches as can be seen in Figure 2A that the separator is provided such that an outer circumferential end of the separator is posited outside an inner circumferential end of the seal portion 10.  Further as seen in Figure 2A the frame body has a thickness greater than a thickness of the separator in the lamination direction.  See also SHAFFER Figure 1 where the separator 14 is surrounded by the frame 20.  Further SHAFFFER shows a step portion is formed in the frame body 20 for arranging the outer circumferential end of the separator on at least one of the first end surface and the second end surface (see Figure 1).  
None of SHAFFER, MIURA, or BASON would teach a depth of the groove portion in the lamination direction is greater than a depth of the step portion in the lamination direction.  However, this is taken to be a mere design choice, as the size of the groove would be chosen based on the size of the valve body.  
With respect to claim 53.  MIURA further teaches protrusions formed at the bottom of the groove portion (paragraph 0057).  
With respect to claim 54.  None of SHAFFER, MIURA, or BASTON would teach the groove portion is in the shape of a rectangle with an aspect ratio of greater than or equal to 5.  However, this is taken to be a change in size/proportion and a change in shape and would have been obvious at the time the invention was filed.  Seem MPEP 2144.04(IV)A-B.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 40-59 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/650,268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘268 claims a power storage module that includes a bipolar electrodes, a frame body provided with openings into a plurality of internal spaces, and a pressure regulating valve attached to the frame body, the valve includes a plurality of communication holes, and a plurality of elastic members.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 41-42 and 46-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or suggest a power storage module as claimed, that further includes the frame body, with the plurality of openings provided in the frame body, and where the pressure adjustment valve are connected to the openings.  SHAFFER teaches a frame body 20, but does not teach the plurality of openings are provided in the frame body 20.  
In addition the prior art of record further does not teach or suggest a first base member provided with a plurality of first communication holes communicating with the plurality of internal spaces through the openings, and a second base members provided with a plurality of second communication holes, and where the elastic member is arranged to shut openings in the plurality of second communication holes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722